Title: From James Madison to Mathew Carey, 26 May 1821
From: Madison, James
To: Carey, Mathew


                
                    Sir
                    Montpellier May 26. 1821
                
                I have received your letter of the 16th. inst: which was followed by the printed Sheets to which it referred. Of these I can not say less than that they exhibit the same extent of statistic research, the same condensation of ideas, and the same tone of disinterested patriotism, which have been remarked in other publications from the same pen.
                The subject which they discuss has been so ably presented under variant aspects, not only among ourselves, but by foreign authors of much celebrity, that it is not wonderful that different opinions should still exist on particular questions involved in it.
                In a theoretic point of view I cannot but concur with those who maintain that the sagacity and interest of individuals will best guide the application of their industry and their capital, and that this principle ought to be the basis of the general policy of every Governmt. In free Governments, where the intelligence and activity of the people are entitled to most confidence, the greater ought to be the caution in controuling the spontaneous pursuits of the community.
                On the other hand I think it equally certain, that there are exceptions to this general rule of policy; and that the wisdom of a Government is to be tested by its selection of the cases forming the exceptions, and by its apportionment of the patronage due to & needed by them.
                Some of the exceptions are so obvious and pressing that all readily acquiesce in them. No nation ought to depend on another, for articles essential to its defence & safety. The implements of husbandry used in procuring the necessaries of life, ought in like manner to be secured by an internal economy. (In the policy of encouraging our navigation also, not only as a nursery for manning a defensive navy, but as a vehicle independent of foreign conveyances for our bulky & valuable exports to foreign markets, all opinions seem to be united).
                
                But there are other exceptions, which though less striking, seem when fully understood to fall within the scope of a provident system of national policy.
                As one example, we may take the case on which you dwell, of manufacturing emigrants attracted by a prospect of bettering their condition, and who will add to the stock of manufacturing labour, without diverting a single hand from agriculture, or any other useful occupation.
                Another case may arise from the difficulties & casualties incident to new undertakings of a costly & complicated nature, especially when they are to encounter a wealthy and politic rivalship from abroad; although when once brought into adequate and regular operation, they may prosper by their inherent capacities. But for these obstacles to the introduction of manufacturing Establishments, there is probably scarce a nation in Europe, which would not long ago have substituted in no small degree their own workshops for the foreign ones which have supplied their wants. That there may be cases where manufactories once established will be stable & prosperous, under circumstances which would not have given birth to them, is proved by those which grew up under the forcing circumstances of the late war, and which have withstood the trials to which the effects of peace subjected them. It is altogether probable that not one of the manufactories now said to be in a flourishing condition would spontaneously originate in the state of things which gives them their present productive support.
                The frequency & effect of foreign wars, to say nothing of the possible ones of our own, furnish another case well meriting Legislative attention. During the last hundred years, the manufacturing nations of Europe have been half the time at war, and the effect of a state of war on the price of labor, of freight, and of ensurance, has been too much felt not to be well understood. In calculating therefore the patronage that could be afforded to domestic fabrics, attention ought to be given not simply to the cost of foreign ones in times of peace, but to the average cost in peace and war taken together; and to the just presumption that manufacturing establishments at home will not be undertaken during a state of war which are likely to be broken down by a return of peace. In deciding on a given rate of impost for the encouragement of domestic manufactures, it is always a fair question whether the consumer will be most taxed by such a tariff in periods of peace, or by a dependence on supplies from abroad in periods of war.
                The mention of these excepted cases, will not be understood as excluding others which may rest on equivalent considerations. Far less are they meant to espouse a frequency of legal interpositions, warping the course of private industry, which would convert the exceptions into a general rule of political economy.
            